Exhibit 10.1

EXTENSION AGREEMENT AND AMENDMENT NO. 2

EXTENSION AGREEMENT AND AMENDMENT NO. 2, dated as of February 20, 2020 (this
“Agreement”), among Lear Corporation (the “Company”), Lear Financial Services
(Netherlands) B.V. (the “Foreign Subsidiary Borrower” and, together with the
Company, the “Borrowers”), the lenders party hereto (the “Lenders”) and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), which shall amend that certain Credit Agreement dated as of August 8,
2017 (as amended by the Extension Agreement, dated as of March 27, 2019, and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Existing Credit Agreement”, as amended by this Agreement, the “Credit
Agreement”) by and among the Borrowers, the Lenders, HSBC Securities (USA) Inc.,
as syndication agent, Barclays Bank PLC, Citibank, N.A. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as co-documentation agents, and the
Administrative Agent. Capitalized terms not otherwise defined in this Agreement
have the same meanings as specified in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested that the Revolving Termination Date of the
outstanding Revolving Commitments be extended in accordance with Section 2.21 of
the Existing Credit Agreement;

WHEREAS, (a) each existing Revolving Commitment extended in accordance with the
terms of this Agreement will be an “Extended Revolving Commitment” (and the
Lenders signing this Agreement to hold such Extended Revolving Commitments, the
“Accepting Revolving Lenders”) and (b) each existing Revolving Loan extended in
accordance with the terms of this Agreement will be an “Extended Revolving
Loan”;

WHEREAS, each Revolving Lender whose name appears on the signature pages hereto
has consented to the extension of the maturity date of all of its existing
Revolving Commitments and existing Revolving Loans and shall constitute an
Accepting Revolving Lender under the Credit Agreement;

WHEREAS, Section 2.21 of the Existing Credit Agreement permits the Company, each
Lender and the Administrative Agent to enter into an Extension Agreement to
effectuate the extension of Revolving Commitments, and this Agreement is an
Extension Agreement under the Credit Agreement;

WHEREAS, the Borrowers have also requested that certain other amendments to the
Existing Credit Agreement be made as further described herein;

WHEREAS, Section 10.1 of the Existing Credit Agreement permits the Borrower, the
Lenders and the Administrative Agent to enter into an amendment to amend the
Existing Credit Agreement as set forth herein; and

WHEREAS, the Company, the Accepting Revolving Lenders party hereto, the Term
Lenders (which, for the avoidance of doubt, together with the Accepting
Revolving Lenders, constitute 100% of the Lenders under the Existing Credit
Agreement) and the Administrative Agent are willing to agree to this Agreement
on the terms set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendment. Effective as of the Extension Agreement and Amendment
Effective Date (as defined below), the Existing Credit Agreement is hereby
amended to delete the struck text (indicated textually in the same manner as the
following example: struck text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the changed pages attached as Exhibit A hereto, and the column
relating to Revolving Commitments set forth on Schedule 1.1A of the Existing
Credit Agreement is hereby deleted and replaced in its entirety by the Revolving
Commitments set forth on Exhibit B hereto.

SECTION 2. Extended Revolving Commitments.

(a) Each existing Revolving Lender that executes and delivers a signature page
to this Agreement indicating that such Person is an “Accepting Revolving Lender”
will have agreed to the terms of this Agreement upon the effectiveness of this
Agreement on the Extension Agreement and Amendment Effective Date as an
Accepting Revolving Lender. The Extended Revolving Commitments of any Accepting
Revolving Lender will be the amount set forth opposite such Accepting Revolving
Lender on Schedule 1.1A hereto. On and after the Extension Agreement and
Amendment Effective Date, each reference in the Credit Agreement and this
Agreement to (i) “Revolving Commitment” shall include the Extended Revolving
Commitments as contemplated hereby and (ii) “Revolving Loan” shall include the
Extended Revolving Loans as contemplated hereby.

(b) On and following the Extension Agreement and Amendment Effective Date, the
Extended Revolving Commitments and the Extended Revolving Loans shall be
Revolving Commitments and Revolving Loans with the same terms (except as to
final maturity) as the existing Revolving Commitments and existing Revolving
Loans; provided that all Letters of Credit and Swingline Loans shall be
participated in on a pro rata basis by all Lenders with Revolving Commitments in
accordance with their pro rata share of the aggregate Revolving Commitments and
all borrowings under Revolving Commitments and repayments thereunder shall be
made on a pro rata basis.

(c) On the Extension Agreement and Amendment Effective Date, all existing
Revolving Loans shall be repaid, together with accrued interest then due and
payable, in accordance with the terms and conditions of the Existing Credit
Agreement as in effect immediately prior to the Extension Agreement and
Amendment Effective Date, and reborrowed as Extended Revolving Loans in
accordance with Section 2.1 of the Existing Credit Agreement. Each Revolving
Lender party hereto hereby agrees that (i) the requirements set forth in
Sections 2.1 and 2.4 of the Existing Credit Agreement with respect to the
repayment and borrowings set forth in this Section 2(c) shall be deemed
satisfied by this Agreement and (ii) Section 2.17 of the Existing Credit
Agreement shall not apply to any repayment made pursuant to this Section 2(c).

(d) Fees. The Company hereby agrees to pay to the Administrative Agent, for the
account of each of the Accepting Revolving Lenders, a consent fee in an amount
equal to 0.04% of each Accepting Revolving Lender’s Extended Revolving
Commitment, payable on the Extension Agreement and Amendment Effective Date (the
“Consent Fee”).

(e) With respect to any Lender with existing Revolving Commitments that are not
extended as Extended Revolving Commitments, the Borrower hereby exercises its
right under Section 10.1(c) of the Existing Credit Agreement to replace each
such Lender by requiring that it assign all of its existing Revolving
Commitments to one or more of the Accepting Revolving Lenders. Pursuant to
Section 10.1(c) of the Existing Credit Agreement, the Administrative Agent
hereby confirms that, upon each such Lender’s receipt of the amount necessary to
purchase each such Lender’s Revolving Commitments, at par, and pay all accrued
interest thereon, such existing Revolving Commitments shall be deemed assigned
to one or more of the Accepting Revolving Lenders pursuant to this Agreement
(with

 

2



--------------------------------------------------------------------------------

each such Accepting Revolving Lender’s adjusted Revolving Commitment as set
forth on Schedule 1.1A hereto) and, accordingly, no other action by the
Borrower, any Lender or the Administrative Agent shall be required in connection
therewith. The Administrative Agent hereby waives the processing and recordation
fees under Section 10.6(b)(ii)(B) of the Existing Credit Agreement with respect
to the foregoing deemed assignment of Revolving Commitments.

SECTION 3. [Reserved].

SECTION 4. Effectiveness. This Agreement shall become effective as of the date
(the “Extension Agreement and Amendment Effective Date”) on which the following
conditions have been satisfied (or waived):

(i) The Administrative Agent shall have received this Agreement, executed and
delivered by the Company, each Accepting Revolving Lender, each Term Lender,
each Issuing Lender and each Swingline Lender;

(ii) The Administrative Agent shall have received a Closing Certificate
(together with all attachments thereto) from each Borrower, dated as of the
Extension Agreement and Amendment Effective Date, and a solvency certificate
from the treasurer of the Company, dated as of the Extension Agreement and
Amendment Effective Date, each in form and substance reasonably satisfactory to
the Administrative Agent;

(iii) The Lenders, the Administrative Agent and the Lead Arranger shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Extension Agreement and Amendment Effective Date;

(iv) The Administrative Agent shall have received an opinion, in form and
substance reasonably satisfactory to the Administrative Agent, of counsel to the
Company and its Subsidiaries;

(v) No Default or Event of Default shall have occurred and be continuing on the
Extension Agreement and Amendment Effective Date; and

(vi) Each of the representations and warranties (other than the representations
and warranties made after the Closing Date in Sections 4.1, 4.5, 4.12 and 4.16
of the Existing Credit Agreement) made by any Borrower in or pursuant to the
Loan Documents shall be true and correct in all material respects (provided that
if any representation or warranty is by its terms qualified by materiality, such
representation shall be true and correct in all respects) on and as of the
Extension Agreement and Amendment Effective Date as if made on and as of such
date, except to the extent that any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall be true and correct in all material respects (provided that if any
representation or warranty is by its terms qualified by materiality, such
representation shall be true and correct in all respects) on and as of such
earlier date.

SECTION 5. Representations and Warranties. The Company represents and warrants
to each of the Revolving Lenders, each of the Term Lenders and the
Administrative Agent that as of the Extension Agreement and Amendment Effective
Date, this Agreement has been duly authorized, executed and delivered by the
Company and this Agreement and the Credit Agreement constitute its valid and
binding obligation, enforceable against the Company in accordance with its
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

3



--------------------------------------------------------------------------------

SECTION 6. Effect of Agreement.

(a) Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Company to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

(b) On and after the Extension Agreement and Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import, and each reference to the Credit Agreement in
any other Loan Document shall be deemed a reference to the Credit Agreement as
amended by this Agreement. This Agreement shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.

SECTION 7. General.

(a) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

(b) Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof.

(c) Headings. The headings of this Agreement are used for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

[remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

LEAR CORPORATION By:  

/s/ Shari L. Burgess

Name:   Shari L. Burgess Title:   Vice President and Treasurer LEAR FINANCIAL
SERVICES (NETHERLANDS) B.V. By:  

/s/ Alexandre Brue

Name:   Alexandre Brue Title:   Managing Director

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as a Revolving Lender, as a
Term Lender, as an Issuing Lender, as a Swingline Lender and as an Accepting
Revolving Lender By:  

/s/ Jonathan Bennett

Name:   Jonathan Bennett Title:   Executive Director

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: BANK OF AMERICA, N.A By:  

/s/ Stephen J. D’Elia

Name:   Stephen J. D’Elia Title:   Vice President

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: BARCLAYS BANK PLC By:  

/s/ Craig Malloy

Name:   Craig Malloy Title:   Director

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: Citibank, N.A. By:  

/s/ Susan Olsen

Name:   Susan Olsen Title:   Vice President

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER

 

HSBC BANK USA, NATIONAL ASSOCIATION

By:  

/s/ Andrew M. Horn

Name:   Andrew M. Horn Title:   Director

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER BNP Paribas By:  

/s/ Todd Grossnickle

Name:   Todd Grossnickle Title:   Director By:  

/s/ Mike Shryock

Name:   Mike Shryock Title:   Managing Director

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: MUFG Bank, Ltd. By:  

/s/ John Margetanski

Name:   John Margetanski Title:   Director

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: Royal Bank of Canada By:  

/s/ Nikhil Madhok

Name:   Nikhil Madhok Title:   Authorized Signatory

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: Sumitomo Mitsui Banking
Corporation By:  

/s/ Michael Maguire

Name:   Michael Maguire Title:   Managing Director

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: SOCIÉTÉ GÉNÉRALE By:  

/s/ Clifford Hoppe

Name:   Clifford Hoppe Title:   Director

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: Export Development Canada By:  

/s/ Trevor Mulligan

Name:   Trevor Mulligan Title:   Financing Manager If a second signature is
required: By:  

/s/ Michael Lambe

Name:   Michael Lambe Title:   Financing Manager

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: Citizens Bank, N.A. By:  

/s/ Stephen A. Maenhout

Name:   Stephen A. Maenhout Title:   Senior Vice President

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: Commerzbank AG, New York Branch
By:  

/s/ Michael W. Ravelo

Name:   Michael W. Ravelo Title:   Managing Director By:  

/s/ Thomas J. Devitt

Name:   Thomas J. Devitt Title:   Director

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER

 

PNC BANK, NATIONAL ASSOCIATION

By:

 

/s/ Scott Neiderheide

Name:   Scott Neiderheide Title:   Vice President

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER U.S. BANK NATIONAL ASSOCIATION: By:  

/s/ Jeffrey S. Johnson

Name:   Jeffrey S. Johnson Title:   Senior Vice President

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: UniCredit Bank AG, New York
Branch By:  

/s/ Ken Hamilton

Name:   Ken Hamilton Title:   Managing Director By:  

/s/ Thomas Petz

Name:   Thomas Petz Title:   Director

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: BBVA USA By:  

/s/ April Chan

Name:   April Chan Title:   Executive Director

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: Industrial and Commercial Bank
of China Limited, New York Branch By:  

/s/ Jing Qu

Name:   Jing Qu Title:   Vice President By:  

/s/ Gang Duan

Name:   Gang Duan Title:   Executive Director

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: Bank of China, Chicago Branch
By:  

/s/ Kai Wu

Name:   Kai Wu Title:   Senior Vice President

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: Comerica Bank By:  

/s/ Thomas VanderMeulen

Name:   Thomas VanderMeulen Title:   Senior Vice President

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: Fifth Third Bank, National
Association By:  

/s/ Mike Gifford

Name:   Mike Gifford Title:   Director

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: Huntington National Bank By:  

/s/ William N. Bartok

Name:   William N. Bartok Title:   Vice President

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: The Northern Trust Company By:  

/s/ Will Hicks

Name:   Will Hicks Title:   Vice President

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

ACCEPTING REVOLVING LENDER Name of Institution: The Bank of East Asia, Limited,
New York Branch By:  

/s/ James Hua

Name:   James Hua Title:   SVP By:  

/s/ Danny Leung

Name:   Danny Leung Title:   SVP & COO

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

TERM LENDER Name of Institution: City National Bank By:  

/s/ Diane Morgan

Name:   Diane Morgan Title:   Vice President

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

TERM LENDER Name of Institution: DZ BANK AG New York Branch By:  

/s/ Oliver Hildenbrand

Name:   Oliver Hildenbrand Title:   Director If a second signature is required:
By:  

/s/ Heiko Voss

Name:   Heiko Voss Title:   Assistant Vice President

 

[Signature Page to Extension Agreement and Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

(Attached hereto)



--------------------------------------------------------------------------------

EXECUTION VERSION Exhibit A

CREDIT AGREEMENT

among

LEAR CORPORATION,

THE FOREIGN SUBSIDIARY BORROWERS,

The Several Lenders from Time to Time Parties Hereto,

HSBC SECURITIES (USA) INC.

as Syndication Agent,

BARCLAYS BANK PLC, CITIBANK, N.A. AND MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,

as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of August 8, 2017,

as amended by the Extension Agreement, dated as of March 27, 2019,

as further amended by the Extension Agreement and Amendment No. 2, dated as of
February 20, 2020

 

 

JPMORGAN CHASE BANK, N.A., HSBC SECURITIES (USA) INC., BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC. AND MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benchmark Replacement”: the sum of: (a) the alternate benchmark rate (which may
be a SOFR-Based Rate) that has been selected by the Administrative Agent and the
Company giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body and/or (ii) any evolving or then-prevailing market convention
for determining a rate of interest as a replacement to the Eurocurrency Base
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment”: the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Eurocurrency Base Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body
and/or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Eurocurrency Base Rate with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time (for the avoidance of doubt, such
Benchmark Replacement Adjustment shall not be in the form of a reduction to the
Applicable Margin).

“Benchmark Replacement Conforming Changes”: with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

4



--------------------------------------------------------------------------------

“Benchmark Replacement Date”: the earlier to occur of the following events with
respect to the Eurocurrency Base Rate:

 

  (1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Screen Rate permanently or indefinitely ceases to provide the Screen Rate;
or

 

  (2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event”: the occurrence of one or more of the following
events with respect to the Eurocurrency Base Rate:

 

  (1)

a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;

 

  (2)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Screen Rate, the Federal Reserve System of the
United States, an insolvency official with jurisdiction over the administrator
for the Screen Rate, a resolution authority with jurisdiction over the
administrator for the Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Screen Rate,
in each case which states that the administrator of the Screen Rate has ceased
or will cease to provide the Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate; and/or

 

  (3)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Screen Rate announcing that the Screen Rate is no
longer representative.

“Benchmark Transition Start Date”: (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period”: if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the
Eurocurrency Base Rate and solely to the extent that the Eurocurrency Base Rate
has not been replaced with a Benchmark Replacement, the period (x) beginning at
the time that such Benchmark Replacement Date has occurred if, at such time, no

 

5



--------------------------------------------------------------------------------

Benchmark Replacement has replaced the Eurocurrency Base Rate for all purposes
hereunder in accordance with Section 2.13 and (y) ending at the time that a
Benchmark Replacement has replaced the Eurocurrency Rate for all purposes
hereunder pursuant to Section 2.13.

“Benefited Lender”: as defined in Section 10.7(a)Error! Reference source not
found...

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowers”: the Company and the Foreign Subsidiary Borrowers.

“Borrowing”: Loans of the same Type made, converted or continued on the same
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Date”: any Business Day specified by a Borrower as a date on which a
Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.16(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurocurrency Loan or Alternative
Currency Letter of Credit, the term “Business Day” shall also exclude (i) any
day on which banks are not open for dealings in dollar deposits or deposits in
the applicable Alternative Currency in the London interbank market, (ii) in the
case of a Eurocurrency Loan or Alternative Currency Letter of Credit denominated
in Euros, any day on which the Trans- European Automated Real-time Gross
Settlement Express Transfer System is not open for settlement of payment in
Euros or (iii) in the case of a Eurocurrency Loan or Letter Credit denominated
in an Alternative Currency other than Euro, any day on which banks are not open
for dealings in such Alternative Currency in the city which is the principal
financial center of the country of issuance of the applicable Alternative
Currency.

“Canadian Dollars”: dollars in the lawful currency of Canada.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) securities issued or unconditionally guaranteed or
insured by the United States Government, the Canadian Government, Japan or any
member of the European Union or any other government approved by the
Administrative Agent (which approval shall not be unreasonably withheld) or any
agency or instrumentality thereof, (b) securities issued or unconditionally
guaranteed or insured by any state of the United States of America or province
of Canada or any agency or instrumentality thereof having maturities of not more
than twelve months from the date of acquisition

 

6



--------------------------------------------------------------------------------

“Compliance Certificate”: a certificate of the Company duly executed by a
Responsible Officer, on behalf of the Company, substantially in the form of
Exhibit B.

“Compounded SOFR”: the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

  (1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining compounded
SOFR; provided that:

 

  (2)

if, and to the extent that, the Administrative Agent determines that Compounded
SOFR cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for U.S. dollar-denominated syndicated credit facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then Compound
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement”.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.15, 2.16, 2.17 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets”: at a particular date, all amounts which would be included
under total assets on a consolidated balance sheet of the Company and its
Restricted Subsidiaries as at such date, determined in accordance with GAAP.

“Consolidated EBITDA”: for any period (and calculated without duplication),
Consolidated Net Income for such period excluding (a) any extraordinary and
non-recurring non-cash expenses, losses, income or gains as determined in
accordance with GAAP, (b) charges, premiums, expenses and any gains associated
with the issuance, redemption, repurchase, discharge, defeasance or amendments
to the terms of Capital Stock or Indebtedness, (c) charges relating to
Accounting Standards Codification 715 (Topic 715, “Compensation—Retirement
Benefits”) (or any other Accounting Standards Codification having a similar
result or effect), (d) any non-cash income included, and any non-

 

8



--------------------------------------------------------------------------------

recently in effect prior to such change or cessation or (ii) disregarding the
rating from such Rating Agency

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Eurocurrency Base Rate.

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lenders or any other Lender.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied or waived; provided that a Lender which is an Affected Lender
shall not be a Defaulting Lender as long as it complies with its obligations
under Section 1.5, (b) has notified the Company or any Credit Party in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
required by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event or a
Bail-In Action.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Stock”: with respect to any Person, any Capital Stock of such
Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:

 

  (1)

matures or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise;

 

  (2)

is convertible or exchangeable for Indebtedness or Disqualified Stock (excluding
Capital Stock which is convertible or exchangeable solely at the option of the
Company or a Subsidiary); or

 

  (3)

is redeemable at the option of the holder of the Capital Stock in whole or in
part,

 

11



--------------------------------------------------------------------------------

in each case on or prior to the date that is 91 days after the earlier of
(a) the Revolving Termination Date and (b) the last scheduled maturity date of
any Incremental Facility, provided that only the portion of Capital Stock which
so matures or is mandatorily redeemable, is so convertible or exchangeable or is
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock.

“Dollar Equivalent”: with respect to an amount denominated in any currency other
than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the date of determination of such equivalent.

“Dollars” and “$”: dollars in the lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
any jurisdiction within the United States.

“Early Opt-in Election”: the occurrence of:

 

  (1)

(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Company) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.13 are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the
Eurocurrency Base Rate, and

 

  (i)

the election by the Administrative Agent or (ii) the election by the Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by the Administrative Agent of written notice of such election to
the Company and the Lenders or by the Required Lenders of written notice of such
election to the Administrative Agent. “Earn-outs”: with respect to any Person,
obligations of such Person arising from an Acquisition which are payable to the
seller based on the achievement of specified financial results over time. The
amount of any Earn-outs at any time for the purpose of this Agreement shall be
the amount earned and due to be paid at such time.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: (a) a commercial bank, financial institution, financial
company, fund or insurance company that is engaged in making, purchasing,
holding or investing in bank loans and

 

12



--------------------------------------------------------------------------------

immediately before it changed its lending office, (c) Taxes attributable to such
Credit Party’s failure to comply with Section 2.16(e)-(i) and (d) any
withholding Taxes imposed under FATCA.

“Existing Credit Agreement”: the Amended and Restated Credit Agreement, dated as
of November 14, 2014 among the Company, the Foreign Subsidiary Borrowers party
thereto, the several lenders from time to time party thereto, the other agents
and parties party thereto, and JPMorgan Chase Bank, N.A., as administrative
agent.

“Existing Letters of Credit”: as defined in Section 3.11.

“Extension Agreement”: as defined in Section 2.21(b).

“Extension Agreement and Amendment No. 2” that certain Extension Agreement and
Amendment No. 2 to this Agreement dated as of February 20, 2020, among the
Borrowers, the Lenders and the Administrative Agent.

“Extension Agreement No. 1”: the Extension Agreement dated as of March 27, 2019
among the Borrowers, the lenders party thereto and the Administrative Agent.

“Extension of Credit”: as to any Lender, the making of a Loan by such Lender or
the issue of, or extension of the expiry date of, any Letter of Credit.

“Extension Offer”: as defined in Section 2.21(a).

“Extension Permitted Amendment”: the terms of an amendment to this Agreement and
the other Loan Documents, effected pursuant to an Extension Agreement in
connection with an Extension Offer pursuant to Section 2.21, providing for an
extension of the Revolving Termination Date applicable to the Accepting Lenders’
Loans and/or scheduled maturity dates and/or commitments and/or Loans of the
applicable Extension Request Facility (such Loans or commitments being referred
to as the “Extended Loans” or “Extended Commitments”, as applicable) and, in
connection therewith, as applicable (a) an increase or decrease in the rate of
interest (including through fixed interest rates and changes to the interest
rate margins or rate floors) accruing on such Extended Loans, (b) in the case of
Extended Loans that are Term Loans of any Facility, a modification of the
scheduled amortization applicable thereto; provided that the weighted average
life to maturity of such Extended Loans shall be no shorter than the remaining
weighted average life to maturity (determined at the time of such Extension
Offer) of the Term Loans of such Facility, (c) a modification of voluntary or
mandatory prepayments applicable thereto; provided that in the case of Extended
Loans that are Term Loans, such requirements may provide (i) that such Extended
Loans may participate in any mandatory prepayments on a pro rata basis (or on a
basis that is less than a pro rata basis) with the Loans of the applicable
Extension Request Facility and any other outstanding Facilities, but may not
provide for mandatory prepayment requirements that are more favorable to the
Extended Loans than those applicable to the Loans of the applicable Extension
Request Facility and (ii) that voluntary prepayments may be allocated as
directed by the Company among the outstanding Facilities, (d) an increase or
decrease in the fees payable to, or the inclusion of new fees or premiums to be
payable to, the Extending Lenders in respect of such Extension Offer or their
Extended Loans or Extended Commitments and/or (e) an addition of any affirmative
or negative covenants or other terms, provided that any such additional covenant
or terms with which the Company and its Subsidiaries shall be required to comply
prior to the latest scheduled maturity date of any Facility in effect
immediately prior to such Extension Permitted Amendment for the benefit of the
Extending Lenders providing such Extended Loans or Extended Commitments shall
also be for the benefit of all other Lenders.

 

16



--------------------------------------------------------------------------------

principles in effect on the date hereof and consistent with those used in the
preparation of the most recent audited financial statements delivered pursuant
to Section 6.1(a) of the Existing Credit Agreement.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any securities exchange and any self-regulatory organization
(including the National Association of Insurance Commissioners) and any group or
body charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

“Group Members”: the collective reference to the Company and the Restricted
Subsidiaries.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.

“IBA”: as defined in Section 1.6.

“Immaterial Subsidiary”: at any time, any Subsidiary of the Company which, based
on the financial statements most recently delivered pursuant to Section 6.1(a)
or (b), constituted less than 2.5% of Consolidated Assets or, for the twelve
month period ended on the date of such financial statements, represented less
than 2.5% of Consolidated Revenues, in each case determined using the equity
method of accounting in accordance with GAAP.

“Impacted Interest Period”: as defined in the definition of “Eurocurrency Base
Rate”.

“Incremental Amendment”: as defined in Section 2.19.

 

18



--------------------------------------------------------------------------------

time outstanding not to exceed, together with the aggregate amount of unpaid
drawings under Letter of Credit issued by such Issuing Lender, the L/C
Commitment of such Issuing Lender set forth on Schedule 1.1A. Credit.

“L/C Disbursement”: a payment made by the Issuing Lender pursuant to a Letter of
Credit.

“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit (other than Alternative Currency Letters of
Credit) at such time, (b) the aggregate amount of all L/C Disbursements under
Letters of Credit (other than Alternative Currency Letters of Credit) that have
not yet been reimbursed by or on behalf of the Company at such time and (c) the
Alternative Currency L/C Exposure at such time. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lenders”: as defined in the preamble; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, deposit arrangement, encumbrance,
lien (statutory or other), charge or other security interest or any priority or
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents”: this Agreement, the Notes, Extension Agreement No. 1,
Extension Agreement and Amendment No. 2 and any amendment, waiver, supplement or
other modification to any of the foregoing.

“Loans”: any Loan made by any Lender pursuant to this Agreement.

“Local Time”: (a) except as set forth in clause (b), local time in London with
respect to the times for the receipt of Borrowing requests for Alternative
Currency Loans (including Swingline Alternative Currency Loans) or a request for
the issuance of an Alternative Currency Letter of Credit, for receipt and
sending of notices by and any disbursement by or on behalf of the Administrative
Agent, any Lender or any Issuing Lender of Alternative Currency Loans and for
payment by the Borrowers with respect to Alternative Currency Loans and
reimbursement obligations in respect of Alternative Currency Letters of Credit,
(b) local time in New York with respect to the times for the determination of
“Dollar Equivalent”, for the receipt of Borrowing requests for Loans denominated
in Dollars or a request for the issuance of a Letter of Credit denominated in
Dollars, for receipt and sending of notices by and disbursement by or on behalf
of the Administrative Agent, any Lender or any Issuing Lender and for payment by
the Borrowers with respect to Loans denominated in Dollars and reimbursement
obligations in respect of Letters of Credit denominated in Dollars, (c) local
time in London, with respect to the times

 

21



--------------------------------------------------------------------------------

“Refunded Swingline Loans”: as defined in Section 2.3.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Company to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Parties”: as defined in Section 9.3.

“Relevant Governmental Body”: the Federal Reserve Board and/or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the NYFRB or, in each case, any successor thereto.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Facility”: as defined in Section 10.1(d).

“Replacement Term Loans”: as defined in Section 10.1(d).

“Replacement Revolving Facility”: as defined in Section 10.1(d).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations thereunder, other than those events as to which the thirty day
notice period is waived under PBGC regulations.

“Required Lenders”: at any time, Lenders holding more than 50% of the sum of
(i) the Total Revolving Commitments or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding and
(ii) the aggregate unpaid principal amount of the Term Loans then outstanding;
provided that the portion of the Revolving Commitments, Revolving Extensions of
Credit and Term Loans held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: with respect to any Borrower, the chief executive
officer, the president, the chief financial officer, any vice president, the
treasurer or the assistant treasurer of such Borrower.

“Restricted Subsidiary”: any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1A or in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments on the Closing
Date is $1,750,000,000.

 

25



--------------------------------------------------------------------------------

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Credit Exposure”: with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans,
its L/C Exposure and its Swingline Exposure.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the Dollar Equivalent of the L/C Obligations and (c) such Lender’s
Revolving Percentage of the Dollar Equivalent of the aggregate principal amount
of Swingline Loans then outstanding.

“Revolving Facility”: as defined in the definition of the term “Facility”.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.1.

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that (i) in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis and (ii) for purposes of Section 2.20, if a Defaulting Lender exists the
Revolving Commitment and Revolving Extensions of Credit of such Defaulting
Lender shall be disregarded in determining Revolving Percentages.

“Revolving Termination Date”: the fifth anniversary of the Closing Date, which
date is August 8, 20222024.

“S&P”: Standard & Poor’s Financial Services LLC.

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
including, but not limited to, Crimea, Cuba, Iran, North Korea, Sudan and
Syria).

“Sanctioned Person”: at any time (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
European Union, any European Union member state, the United Kingdom or other
relevant sanctions authority (b) any Person located, operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) and (b).

 

26



--------------------------------------------------------------------------------

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the European
Union, (c) any European Union member state, (d) the French Republic, (e) Her
Majesty’s Treasury of the United Kingdom, (f) the Canadian government, (g) the
United Nations Security Council or (h) other relevant sanctions authority.

“Screen Rate”: as defined in the definition of the term “Eurocurrency Base
Rate”.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Seller Debt”: unsecured debt owing to the seller in an Acquisition.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“SOFR”: with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate”: SOFR, Compounded SOFR or Term SOFR.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Special Purpose Subsidiary”: any Wholly Owned Subsidiary of the Company which
is a Restricted Subsidiary created by the Company for the sole purpose of
facilitating a Receivable Financing Transaction; provided, that such Special
Purpose Subsidiary shall cease to be a Special Purpose Subsidiary if at any time
(a) such Special Purpose Subsidiary engages in any business other than
Receivable Financing Transactions and activities directly related thereto or
(b) the Company or any of its Restricted Subsidiaries (other than a Special
Purpose Subsidiary) or any of their respective assets incur any liability,
direct or indirect, contingent or otherwise, in respect of any obligation of a
Special Purpose Subsidiary whether arising under or in connection with any
Receivable Financing Transaction or otherwise (other than Standard
Securitization Undertakings); provided further, however, that if the law of a
jurisdiction in which the Company proposes to create a Special Purpose
Subsidiary does not provide for the creation of a bankruptcy remote entity that
is acceptable to the Company or requires the formation of one or more additional
entities (whether or not Subsidiaries of the Company), such other type of entity

 

27



--------------------------------------------------------------------------------

“Taxes”: all present or future taxes, duties, levies, imposts, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lender”: each Lender that has a Term Loan Commitment or that holds Term
Loans.

“Term Loan Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Company in a principal amount not to exceed the
amount set forth under the heading “Term Loan Commitment” opposite such Lender’s
name on Schedule 1.1A. The original aggregate amount of the Total Term Loan
Commitments is $250,000,000.

“Term Loan Facility”: as defined in the definition of the term “Facility”.

“Term Loan Maturity Date”: the fifth anniversary of the Closing Date.

“Term Loan Percentage”: as to any Term Lender, the percentage which such
Lender’s Term Loan Commitments then constitutes of the Total Term Loan
Commitments then in effect or, at any time after the Term Loans have been
borrowed, the percentage which the aggregate principal amount of such Lender’s
Term Loans then outstanding constitutes of the aggregate principal amount of the
Term Loans then outstanding.

“Term Loans”: as defined in Section 2A.1.

“Term SOFR”: the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.

“Total L/C Limit”: $300,000,000.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Total Term Loan Commitments”: at any time, the aggregate amount of the Term
Loan Commitments the in effect.

“Transferee”: any Assignee or Participant.

“Trustee”: as defined in Section 5.1(h).

“Trustee Release Document”: as defined in Section 6.10.

“Type”: as to any Loan or Borrowing, its nature as an ABR Loan or a Eurocurrency
Loan.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

 

30



--------------------------------------------------------------------------------

such currency that is outstanding immediately prior to such date, such
replacement shall take effect at the end of the Interest Period therefor.
Without prejudice to the respective liabilities of the Borrowers to the Lenders
and of the Lenders to the Borrowers under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time reasonably
specify to be necessary or appropriate to reflect the introduction or changeover
to the Euro in any country that becomes a Participating Member State after the
date hereof.

1.5     Affected Lenders.     (a) If any Lender notifies the Company and the
Administrative Agent in writing that it has determined in good faith that any
Alternative Currency approved by the Administrative Agent after the Closing Date
is not available to such Lender in sufficient amounts to fund any Loan requested
to be funded by such Lender in such Alternative Currency as part of a requested
Borrowing (or to fund any participating interest in any Swingline Loan or Letter
of Credit denominated in such Alternative Currency), after using commercially
reasonable efforts to obtain sufficient amounts of such currency, then such
Lender shall fund its share of the requested Loan (or participating interests)
in Dollars (based on the Exchange Rate in effect on the date of funding) with
any such Loan being a Eurocurrency Loan with an Interest Period equal to the
Interest Period for the requested Borrowing, in each case under this paragraph
(a) pursuant to procedures to be agreed upon by the Company and the
Administrative Agent.

(b)     If any Lender notifies the Company and the Administrative Agent in
writing that it has determined in good faith that the extension of credit by
such Lender to a Foreign Subsidiary Borrower designated after the Closing Date
would result in adverse tax or legal consequences to such Lender (unless
(1) such consequences can be avoided by a change in lending office in a manner
consistent with the provisions of Section 2.18 or (2) such consequences involve
only the payment of money (other than a fine or penalty), in which case such
Foreign Subsidiary Borrower shall be deemed acceptable to such Lender if the
Company agrees to pay such Lender such amounts as such Lender determines in good
faith are necessary to compensate such Lender for such consequences) then
(i) instead of making Loans to such Foreign Subsidiary Borrower such Lender
shall instead make its share of the requested Borrowing as a Loan to the
Company, (ii) any Letters of Credit issued jointly for the account of the
Company and such Foreign Subsidiary Borrower shall, with respect to such Lender
only, be deemed to be issued solely for the account of the Company and
(iii) participating interests in Swingline Loans made to such Foreign Subsidiary
Borrower shall be deemed held by Lenders which are not Affected Lenders with
respect to such Foreign Subsidiary Borrower (rather than by all Lenders), in
each case under this paragraph (b) pursuant to procedures to be agreed upon by
the Company and the Administrative Agent.

(c)    As used herein “Affected Lender” means any Lender described in
Section 1.5(a) or (b).

1.6     Interest Rates; LIBOR Notification. The interest rate on a Loan
denominated in dollars or an Alternative Currency may be derived from an
interest rate benchmark that is, or may in the future become, the subject of
regulatory reform. Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable laws
and regulations, may be permanently discontinued, and/or the basis on which they
are calculated may change. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no

 

33



--------------------------------------------------------------------------------

longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Loans. In light of
this eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. Upon the occurrence of a Benchmark Transition
Event or an Early Opt-In Election, Section 2.13(b) provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
promptly notify the Company, pursuant to Section 2.13(d), of any change to the
reference rate upon which the interest rate on Eurocurrency Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “Eurocurrency Base Rate” or with respect to any
alternative or successor rate thereto, or replacement rate thereof (including,
without limitation, (i) any such alternative, successor or replacement rate
implemented pursuant to Section 2.13(b), whether upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, and (ii) the
implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.13(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
Eurocurrency Base Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

SECTION 2.     AMOUNT AND TERMS OF LOANS AND COMMITMENTS

2A.1     Term Commitments. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a term loan to the Company in Dollars
(“Term Loans”) on the Closing Date in a principal amount which does not exceed
the amount of such Lender’s Term Loan Commitment. The Term Loans shall be
available in a single drawing on the Closing Date. Amounts repaid on account of
the Term Loans may not be reborrowed. The Term Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the Company and notified to
the Administrative Agent in accordance with Sections 2A.2 and 2.9.

2A.2     Procedure for Term Loan Borrowing. The Company shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (a) 12:00 Noon, New York City time, three Business
Days prior to the Closing Date, in the case of Eurocurrency Loans or (b) 1:30
P.M., New York City time on the Closing Date in the case of ABR Loans,
specifying (i) the amount and Type of Term Loans to be borrowed and (ii) in the
case of Eurocurrency Loans, the respective length of the initial Interest Period
therefor. Upon receipt of any such notice from the Company, the Administrative
Agent shall promptly notify each Term Lender thereof. Each Term Lender will make
the amount of its pro rata share of the borrowing available to the
Administrative Agent for the account of the Company at the Funding Office prior
to (a) 12:00 Noon, New York City time, in the case of Eurocurrency Loans or (b)
3:30 P.M., New York City time, in the case of ABR Loans, on the Closing Date in
funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the Company by the Administrative Agent crediting the
account of the Company on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Term Lenders and in
like funds as received by the Administrative Agent.

2A.3    Repayment of Term Loans. Term Loans shall mature in consecutive
quarterly installments (each due on the last day of each March, June, September
and December beginning on the first of such dates to occur after the first full
fiscal quarter following the Closing Date), each of which shall be in an amount
equal to the aggregate amount of Term Loans borrowed on the Closing Date
multiplied by the percentage set forth below opposite such installment, with the
remaining balance of the Term Loans due and payable in full on the Term Loan
Maturity Date:

 

34



--------------------------------------------------------------------------------

deliver to such Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.11(a).

2.13    Inability to Determine InterestAlternate Rate. of Interest. (a) If prior
to the first daycommencement of any Interest Period for a Eurocurrency Loan:

(a1)the Administrative Agent shall have determineds (which determination shall
be presumptively correct and binding upon the Borrowers) that, by reason of
circumstances affecting the relevant market,conclusive absent manifest error)
that adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for anor the Eurocurrency Base Rate, as applicable (including
because the Screen Rate is not available or published on a current basis), for
the applicable currency forand such Interest Period,; provided that no Benchmark
Transition Event shall have occurred at such time; or

(b2) the Administrative Agent shall have received notice fromis advised by the
Required Lenders that the Eurocurrency Rate for aor the Eurocurrency Base Rate,
as applicable, for the applicable currency determined or to be determined forand
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by suchor Lenders) of making or maintaining
their affected Loans during(or its Loan) included in such Loan for the
applicable currency and such Interest Period,;

then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Company and the relevant Lenders as soonby telephone, telecopy or
electronic mail as promptly as practicable thereafter.If such notice is given
(w) any and, until the Administrative Agent notifies the Company and the Lenders
that the circumstances giving rise to such notice no longer exist, (A) any
notice of conversion that requests the conversion of any Revolving Loan to, or
continuation of any Revolving Loan as, a Eurocurrency Loans denominated in
Dollars requested to be made on the first day of such Interest Periodshallshall
be ineffective and (B) if any notice of borrowing requests a Revolving Loan that
is a Eurocurrency Loan, such Loan shall be made as an ABR Loans, (x) any Loans
denominated in Dollars that were to have been converted on the first day of such
Interest Period to Eurocurrency Loans shall be continued as ABR Loans, (y) any
outstanding Eurocurrency Loans denominated in Dollars shall be converted, on the
last day of the then-current Interest Period, to ABR Loans and (z) any
Eurocurrency Loans denominated in the affected Alternative Currency may not be
continued and shall be repaid on the last day of the current Interest Period;
provided that (i) if the circumstances giving rise to such notice affect only
one Type of BorrowingsLoan, then the other Types of Borrowings shall be
permitted and (ii)if the circumstances giving rise to such notice affect only
one currency, then Borrowings in other permitted currenciesLoans shall be
permitted. Until such notice has been withdrawn by the Administrative Agent
(which the Administrative Agent shall do promptly after the circumstances giving
rise to such event no longer exist), no further Eurocurrency Loans of the
affected Type shall be made or continued as such, nor shall the Borrowers have
the right to convert Loans to such Type of Eurocurrency Loans. The provisions of
this Section 2.13 shall apply to Swingline Alternative Currency Loans,
mutatismutandis.

(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Company may amend this
Agreement to replace the Eurocurrency Base Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Company, so long
as the Administrative



--------------------------------------------------------------------------------

Agent has not received, by such time, written notice of objection to such
proposed amendment from Lenders comprising the Required Lenders; provided that,
with respect to any proposed amendment containing any SOFR-Based Rate, the
Lenders shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of Eurocurrency Base Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(d) The Administrative Agent will promptly notify the Company and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.13, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.13.

(e) Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any notice of conversion that requests the conversion
of any Revolving Loan to, or continuation of any Revolving Loan as, a
Eurocurrency Loan shall be ineffective and (ii) if any notice of borrowing
requests a Eurocurrency Loan, such Loan shall be made as an ABR Loan.

2.14 Pro Rata Treatment and Payments. (a) Except as otherwise provided herein,
(i) each payment by any Borrower on account of any fee payable to Lenders with
respect to the respective Revolving Commitments and Revolving Loans and any
reduction of the Revolving Commitments of the Lenders shall be made pro rata
according to the Revolving Percentages of the relevant Lenders entitled thereto
and (ii) each payment by the Company of any fee payable to Lenders with respect
to the Term Loans shall be made pro rata according to the Term Loan Percentage
of the relevant Lenders.

(b) Except as otherwise provided herein, each payment (including each
prepayment) by the Company on account of principal of and interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Term Lenders.

(c) Except as otherwise provided herein, each payment (including each
prepayment) by any Borrower on account of principal of and interest on the
Revolving Loans shall be made pro rata according to the respective Revolving
Percentages of the Revolving Lenders entitled thereto.

(d) All payments (including prepayments) to be made by each Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the

 

43